Citation Nr: 0942044	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  98-07 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that granted service connection for 
Type II diabetes mellitus with an evaluation of 20 percent, 
effective July 9, 2001.  

In an October 2003 Board decision, an effective date of May 
8, 2001, for the Veteran's service-connected diabetes 
mellitus was awarded.  Also in the October 2003 Board 
decision, the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD) was remanded; however, 
by a July 12, 2004 rating decision, service connection for 
PTSD was granted with an evaluation of 100 percent, effective 
July 22, 1997.  As such, this issue is no longer in appellate 
status.  

The issue of a higher initial evaluation for diabetes 
mellitus was remanded by the Board in October 2003 and 
November 2005, for additional development.  

The Board also notes that multiple conditions have been 
granted service connection as related to the Veteran's 
service-connected diabetes mellitus.  These now service-
connected conditions include diabetic nephropathy, peripheral 
neuropathy of the right upper extremity, left upper 
extremity, right lower extremity, and left lower extremity, 
and erectile dysfunction.  


FINDING OF FACT

Since July 9, 2001, the service-connected diabetes mellitus 
is shown to have required the use of oral hypoglycemic 
medication, insulin, and restricted diet, but is not shown to 
have required regulation of activities related to diabetes 
mellitus.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 20 percent for the service-connected diabetes 
mellitus type II, have not been met.  38 U.S.C.A. § 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.119 including 
Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that VA has made reasonable efforts to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A.  In particular, the 
information and evidence associated with the claims file 
consists of the Veteran's service records, post-service 
treatment records, private and VA examinations, and 
statements submitted by the Veteran and his representative in 
support of the claim.  The Board also notes that this matter 
has been remanded on two occasions for further development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In this case, the service-connected diabetes mellitus is 
evaluated under Diagnostic Code 7913 as 20 percent disabling.  
Under this code, a 20 percent evaluation is warranted where 
diabetes mellitus requires insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent under this code 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

A note following the rating criteria indicates that 
compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

The medical evidence in this case consists of the Veteran's 
service treatment records, post-service treatment records, 
and VA examinations in connection with his various 
disabilities.  Collectively, these records show that the 
Veteran, since the time he was service-connected for diabetes 
mellitus, has been prescribed oral hypoglycemic medication, 
insulin, and has been recommended to follow a restricted 
diet.  The medical records also indicate that the Veteran was 
told to restrict his exercise to mild to moderate walking due 
to his multiple physical conditions, specifically neck 
radiculopathy and a left leg disability.  The medical 
records, however, do not indicate that the Veteran was 
prescribed regulation of activities due to his service-
connected diabetes mellitus.  See Camacho v. Nicholson, 21 
Vet. App. 360, 363-364 (2007) (medical evidence is required 
to show that occupational and recreational activities have 
been restricted). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 20 percent.  In order to warrant a 
higher evaluation, the Veteran's medical records must 
indicate that the Veteran's disability requires insulin, a 
restricted diet, and regulation of activities.  This is not 
shown by the medical evidence of record in this case.  

The Board also notes that, as indicated, compensable 
complications from diabetes mellitus are evaluated 
separately.  Here, the Veteran has been service-connected for 
diabetic nephropathy, peripheral neuropathy of the right 
upper extremity, left upper extremity, right lower extremity, 
and left lower extremity, and erectile dysfunction, as 
secondary to the Veteran's service-connected diabetes 
mellitus, type II.  Because these associated conditions are 
separately compensable, they have not been considered part of 
the diabetic process for purposes of the Board's analysis 
under Diagnostic Code 7913.  

A higher initial rating for the service-connected diabetes 
mellitus is not for application is thus not warranted for any 
time during the course of this appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

This decision is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  Additionally, 
the record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), that there is no showing that 
the Veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran  is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  

The Board has considered this case, but finds that a claim 
for a TDIU is moot in this instance, as the Veteran has 
already been assigned a 100 percent schedular evaluation for 
his service-connected disabilities.  No further consideration 
of a TDIU is warranted in this case.  


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
type II is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


